DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 5/26/2022 has been entered.  Claims 1-7 have been amended.  Claim 8 has been cancelled.  Claims 15-17 have been added.  Claims 1-7 and 15-17 are still pending in this application, with claims 1-2 and 5 being independent.
The objections to Claim 5 have been withdrawn in view of the amendment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5-7 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ekkizogloy et al. (US 2018/0339645, hereinafter “Ekkizogloy”).
Regarding claim 5, Ekkizogloy discloses a vehicle lamp system comprising a first lamp capable of performing adjustment such that illuminance or color of any region of an angle of view of a vehicle camera mounted on a vehicle is different from illuminance or color of another region (automatic headlights 102 can be embodied as headlights 202 which comprise a plurality of light emitters 206 whose individual illuminance is variable in response to images captured by one or more sensors 208 which are each cameras; see Figs. 1-2B; para. [0015]-[0021]); and a lamp controller configured to control the first lamp so as to sequentially form a plurality of light distribution patterns different in at least one of illuminance and color in a low accuracy region, after acquiring, from a vehicle controller configured to control the vehicle, position information of the low accuracy region where a recognition accuracy of the angle of view of the vehicle camera is equal to or less than a predetermined value (one or more processors are provided to receive the signals generated from each of the cameras 208 which are designed to adjust signals applied to one or more of the illuminance variable lamps 206 to adjust their intensities individually or collectively in response to signals from the cameras 208 as the vehicle is driven; see Figs. 2A-2B; para. [0018]-[0019], [0021]); wherein the lamp controller is configured to control the first lamp so as to repeatedly form the plurality of predetermined light distribution patterns for a predetermined amount of time (one or more processors are provided to receive the signals generated from each of the cameras 208 which are designed to adjust signals applied to one or more of the illuminance variable lamps 206 to adjust their intensities individually or collectively in response to signals from the cameras 208 as the vehicle is driven to dynamically (i.e. continuously) adjust the intensities as needed, with this process being repeated after a predetermined time interval to continuously produce the light distribution patterns; see Figs. 2A-2B; para. [0018]-[0019], [0021]).

Regarding claim 6, Ekkizogloy discloses wherein after acquiring the position information of the low accuracy region from the vehicle controller in a lighting state of the first lamp, the lamp controller is configured to control the first lamp to sequentially form, in the low accuracy region, the plurality of light distribution patterns different in at least one of the illuminance and the color with illuminance or color different from the illuminance or the color of the low accuracy region illuminated by the first lamp (one or more processors are provided to receive the signals generated from each of the cameras 208 which are designed to adjust signals applied to one or more of the illuminance variable lamps 206 to adjust their intensities individually or collectively in response to signals from the cameras 208 as the vehicle is driven to continuously adjust the intensities as needed; see Figs. 2A-2B; para. [0018]-[0019], [0021]).

Regarding claim 7, Ekkizogloy discloses the vehicle lamp system further comprising a second lamp configured to emit light with specific illuminance and specific color toward a region including the angle of view of the vehicle camera (individual light emitters 206 can be independently controlled to have a fixed illuminance and thus be illuminance fixing lamps while other light emitters 206 have their individual illuminance varied in response to images captured by the various cameras 208; see Figs. 2A-2B; para. [0017]-[0019], [0021]), wherein after acquiring the position information of the low accuracy region from the vehicle controller in a lighting state of the second lamp, the lamp controller is configured to control the first lamp to sequentially form, in the low accuracy region, a plurality of light distribution patterns different in at least one of the illuminance and the color with illuminance or color different from the illuminance or the color of the low accuracy region illuminated by the second lamp (one or more processors are provided to receive the signals generated from each of the cameras 208 which are designed to adjust signals applied to the one or more of the light emitters 206 to adjust their intensities individually or collectively in response to signals from the cameras 208, to allow the intensities of some of the light emitters to be varied while leaving those of others constant as the vehicle is driven; see Figs. 2A-2B; para. [0018]-[0019], [0021]).

Regarding claim 16, Ekkizogloy discloses wherein the plurality of predetermined light distribution patterns are formed continuously (one or more processors are provided to receive the signals generated from each of the cameras 208 which are designed to adjust signals applied to one or more of the illuminance variable lamps 206 to adjust their intensities individually or collectively in response to signals from the cameras 208 as the vehicle is driven to dynamically (i.e. continuously) adjust the intensities as needed, with this process being repeated after a predetermined time interval to continuously produce the light distribution patterns; see Figs. 2A-2B; para. [0018]-[0019], [0021]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ekkizogloy (US 2018/0339645) in view of Nakashima et al. (US 2017/0050556, hereinafter “Nakashima”).
Regarding claim 1, Ekkizogloy teaches a vehicle lamp system comprising an illuminance variable lamp capable of emitting light toward an entire angle of view of a vehicle camera mounted on a vehicle and capable of performing adjustment such that illuminance of any region is different from illuminance of another region (automatic headlights 102 can be embodied as headlights 202 which comprise a plurality of light emitters 206 whose individual illuminance is variable in response to images captured by one or more sensors 208 which are each cameras; see Figs. 1-2B; para. [0015]-[0021]); a lamp-mounted camera including, in an angle of view, a range including the angle of view of the vehicle camera (a plurality of the cameras 208 are provided inside each headlight 202 so that their viewing angles overlap one another, in such a way that at least one of the cameras can be considered a vehicle camera and at least one of the cameras can also be considered lamp-mounted cameras as they are all mounted inside the headlight; see Figs. 2A-2B; para. [0017]-[0020]); and a lamp controller configured to control the illuminance variable lamp (one or more processors are provided to receive the signals generated from each of the cameras 208 which are designed to adjust signals applied to one or more of the illuminance variable lamps 206 to adjust their intensities individually or collectively in response to signals from the cameras 208; see Figs. 2A-2B; para. [0018]-[0019], [0021]), wherein the lamp controller is configured to after acquiring, from a vehicle controller configured to control the vehicle, position information of a low accuracy region where a recognition accuracy of the angle of view of the vehicle camera is equal to or less than a predetermined value, acquire illuminance of the low accuracy region with reference to information acquired by the lamp-mounted camera, and control the illuminance variable lamp so as to increase the illuminance of the low accuracy region if the illuminance of the low accuracy region is less than a threshold, and/or control the illuminance variable lamp so as to decrease the illuminance of the low accuracy region if the illuminance of the low accuracy region is equal to or greater than the threshold (one or more processors are provided to receive the signals generated from each of the cameras 208 which are designed to adjust signals applied to one or more of the illuminance variable lamps 206 to adjust their intensities individually or collectively in response to signals from the cameras 208 as the vehicle is driven; see Figs. 2A-2B; para. [0018]-[0019], [0021]).
However, the teachings of Ekkizogloy fail to specifically disclose the range in the angle of view of the lamp-mounted camera includes the entire angle of view of the vehicle camera.
Nakashima teaches a vehicle lamp system comprising an illuminance variable lamp capable of emitting light towards an entire angle of view of a vehicle camera mounted on a vehicle and capable of performing adjustment such that illuminance of any region is different from illuminance of another region (vehicle headlight device 1 comprises right and left headlights 80R, 80L whose illuminance is variable in response to information detected by a first image sensor 91 and a second image sensor 92, both of which are cameras, with the first image sensor constituting a vehicle camera; see Figs. 1-3, 7-13; para. [0050]-[0065], [0096]-[0101]); a second camera including, in an angle of view, a range including the entire angle of view of the vehicle camera (second image sensor 92 is a camera which is mounted to have an imaging range/view angle substantially the same as that of the vehicle camera 91; see Fig. 1; para. [0052], [0054], [0058], [0060]); and a lamp controller configured to control the illuminance variable lamp (control device 7; see Figs. 1-2, 7-13; para. [0050]-[0054], [0061]-[0073], [0096]-[0104]).
Therefore, in view of Nakashima, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the vehicle lamp system of Ekkizogloy by positioning the lamp-mounted camera so that the range in the angle of view of the lamp-mounted camera includes the entire angle of view of the vehicle camera. One would have been motivated to modify the known vehicle lamp system of Ekkizogloy by positioning the lamp-mounted camera so that the range in the angle of view of the lamp-mounted camera includes the entire angle of view of the vehicle camera, as taught by Nakashima, in order to ensure multiple cameras are covering the same field of view to thus produce an image that is brighter, sharper, and clearer than either camera could produce by itself, which will result in better detection of road hazards and other situations where the illuminance of the vehicle lamp needs to be varied.

Regarding claim 2, Ekkizogloy teaches a vehicle lamp system comprising an illuminance variable lamp capable of emitting light toward an entire angle of view of a vehicle camera mounted on a vehicle and capable of performing adjustment such that illuminance of any region is different from illuminance of another region (automatic headlights 102 can be embodied as headlights 202 which comprise a plurality of light emitters 206 whose individual illuminance is variable in response to images captured by one or more sensors 208 which are each cameras; see Figs. 1-2B; para. [0015]-[0021]); a lamp-mounted camera including, in an angle of view, a range including the angle of view of the vehicle camera (a plurality of the cameras 208 are provided inside each headlight 202 so that their viewing angles overlap one another, in such a way that at least one of the cameras can be considered a vehicle camera and at least one of the cameras can also be considered lamp-mounted cameras as they are all mounted inside the headlight; see Figs. 2A-2B; para. [0017]-[0020]); an illuminance fixing lamp capable of emitting light with a specific illuminance toward a region including the angle of view of the vehicle camera (individual light emitters 206 can be independently controlled to have a fixed illuminance and thus be illuminance fixing lamps while other light emitters 206 have their individual illuminance varied in response to images captured by the various cameras 208; see Figs. 2A-2B; para. [0017]-[0019], [0021]); and a lamp controller configured to control the illuminance variable lamp and the illuminance fixing lamp (one or more processors are provided to receive the signals generated from each of the cameras 208 which are designed to adjust signals applied to the one or more of the light emitters 206 to adjust their intensities individually or collectively in response to signals from the cameras 208, to allow the intensities of some of the light emitters to be varied while leaving those of others constant; see Figs. 2A-2B; para. [0018]-[0019], [0021]), wherein the lamp controller is configured to after acquiring, from a vehicle controller configured to control the vehicle, position information and illuminance of a low accuracy region where a recognition accuracy of the angle of view of the vehicle camera is equal to or less than a predetermined value, determine whether the illuminance of the low accuracy region is less than a threshold (one or more processors are provided to receive the signals generated from each of the cameras 208 which are designed to adjust signals applied to the one or more of the light emitters 206 to adjust their intensities individually or collectively in response to signals from the cameras 208, to allow the intensities of some of the light emitters to be varied while leaving those of others constant as the vehicle is driven; see Figs. 2A-2B; para. [0018]-[0019], [0021]), turn on the illuminance fixing lamp and/or control the illuminance variable lamp so as to increase the illuminance of the low accuracy region if the illuminance of the low accuracy region is less than a threshold, and/or turn off the illuminance fixing lamp and/or control the illuminance variable lamp so as to decrease the illuminance of the low accuracy region if the illuminance of the low accuracy region is equal to or greater than the threshold (one or more processors are provided to receive the signals generated from each of the cameras 208 which are designed to adjust signals applied to the one or more of the light emitters 206 to adjust their intensities individually or collectively in response to signals from the cameras 208, to allow the intensities of some of the light emitters to be varied while leaving those of others constant as the vehicle is driven; see Figs. 2A-2B; para. [0018]-[0019], [0021]).
However, the teachings of Ekkizogloy fail to specifically disclose the range in an angle of view of the lamp-mounted camera includes the entire angle of view of the vehicle camera.
Nakashima teaches a vehicle lamp system comprising an illuminance variable lamp capable of emitting light towards an entire angle of view of a vehicle camera mounted on a vehicle and capable of performing adjustment such that illuminance of any region is different from illuminance of another region (vehicle headlight device 1 comprises right and left headlights 80R, 80L whose illuminance is variable in response to information detected by a first image sensor 91 and a second image sensor 92, both of which are cameras, with the first image sensor constituting a vehicle camera; see Figs. 1-3, 7-13; para. [0050]-[0065], [0096]-[0101]); a second camera including, in an angle of view, a range including the entire angle of view of the vehicle camera (second image sensor 92 is a camera which is mounted to have an imaging range/view angle substantially the same as that of the vehicle camera 91; see Fig. 1; para. [0052], [0054], [0058], [0060]); and a lamp controller configured to control the illuminance variable lamp (control device 7; see Figs. 1-2, 7-13; para. [0050]-[0054], [0061]-[0073], [0096]-[0104]).
Therefore, in view of Nakashima, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the vehicle lamp system of Ekkizogloy by positioning the lamp-mounted camera so that the range in the angle of view of the lamp-mounted camera includes the entire angle of view of the vehicle camera. One would have been motivated to modify the known vehicle lamp system of Ekkizogloy by positioning the lamp-mounted camera so that the range in the angle of view of the lamp-mounted camera includes the entire angle of view of the vehicle camera, as taught by Nakashima, in order to ensure multiple cameras are covering the same field of view to thus produce an image that is brighter, sharper, and clearer than either camera could produce by itself, which will result in better detection of road hazards and other situations where the illuminance of the vehicle lamp needs to be varied. 

Regarding claim 3, Ekkizogloy teaches wherein the lamp controller is configured to repeat the control while the vehicle controller acquires the position information of the low accuracy region from the vehicle controller (the one or more processors repeat the control processes as the one or more cameras continuously receive more information as the vehicle is driven and continue to adjust the illuminance variable lamps 206 accordingly; see Figs. 2A-2B; para. [0018]-[0019], [0021]).

Regarding claim 4, Ekkizogloy teaches wherein the low accuracy region is a region which moves with time, and wherein the lamp controller is configured to continuously acquire the position information of the low accuracy region and control the illuminance variable lamp so as to emit light toward the moving low accuracy region (the one or more processors repeat the control processes as the one or more cameras continuously receive more information as the vehicle is driven and continue to adjust the illuminance variable lamps 206 accordingly; see Figs. 2A-2B; para. [0018]-[0019], [0021]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ekkizogloy (US 2018/0339645). The teachings of Ekkizogloy have been discussed above.
However, the teachings of Ekkizogloy fail to specifically disclose the predetermined amount of time is 3 seconds or less.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the vehicle lamp system of Ekkizogloy by setting the predetermined amount of time to be 3 seconds or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  See In re Aller, 105 USPQ 233. In this case, modifying the known vehicle lamp system of Ekkizogloy by setting the predetermined amount of time to be 3 seconds or less would have flown naturally to one of ordinary skill in the art as necessitated by the particular design requirements of a given application, in order to ensure the light distribution patterns are being emitted for a suitable amount of time.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ekkizogloy (US 2018/0339645) in view of Feldmeier (US 2008/0062706, previously cited on the PTO-892 form accompanying the Non-Final Rejection mailed 2/28/2022). The teachings of Ekkizogloy have been discussed above.
However, the teachings of Ekkizogloy fail to disclose or fairly suggest the plurality of predetermined light distribution patterns are formed stepwise.
Feldmeier teaches a vehicle lamp system (automotive LED illumination system 100 which comprises an LED illumination control and sensor system 200 and an LED light source and optical system 400; see Figs. 1a-1b, 7a; Abstract; para. [0084]-[0091], [0139]) comprising a first lamp capable of performing adjustment such that illuminance or color of any region of an angle of view of a vehicle sensor mounted on a vehicle is different from illuminance or color of another region (the LED light source and optical system 400 comprises LED light source 500 which includes a plurality of LED light source modules or lamp units 515, which are controlled by an LED control and drive circuit 300 that includes an LED control circuit 305 and LED drive circuit 325 which control the LED lamps based on input detected by a plurality of environmental sensors 205 to vary the brightness and/or color of the emitted light; see Figs. 1a-1b, 4a-4b, 5a-7a; Abstract; para. [0089]-[0091], [0093]-[0098], [0101]-[0103], [0139]); and a lamp controller configured to control the first lamp so as to sequentially form a plurality of light distribution patterns different in at least one of illuminance and color in a low accuracy region, after acquiring, from a vehicle controller configured to control the vehicle, position information of the low accuracy region where a recognition accuracy of the angle of view of the vehicle camera is equal to or less than a predetermined value (the LED control circuit 305 adjusts the brightness and/or color of the light emitted by the lamps 515 in response to inputs from the vehicle sensors 205  to change the brightness and/or color of the array of LEDs 510 in each lamp smoothly, gradually, or in a step-wise manner changed spatially across the array, changed time-wise, or changed time-wise and spatially; see Figs. 1a-1b, 4a-4b, 5a-7a; Abstract; para. [0089]-[0090], [0093]-[0098], [0139]), wherein the lamp controller is further configured to control the first lamp to repeatedly form the plurality of predetermined light distribution patterns for a predetermined amount of time (the LED control circuit 305 adjusts the brightness and/or color of the light emitted by the lamps 515 in response to inputs from the vehicle sensors 205 to change the brightness and/or color of the array of LEDs 510 in each lamp smoothly, gradually, or in a step-wise manner changed spatially across the array, changed time-wise, or changed time-wise and spatially, with brightness levels and/or colors varying with respect to time or with respect to space and time; see Figs. 1a-1b, 4a-4b, 5a-7a; Abstract; para. [0089]-[0090], [0093]-[0098], [0127], [0130]-[0131], [0135], [0138]-[0139]); wherein the plurality of predetermined light distribution patterns are formed stepwise (the brightness and/or color of the light emitted by the lamps 515 are changed smoothly, gradually, or in a step-wise manner changed spatially across the array, changed time-wise, or changed time-wise and spatially, with brightness levels and/or colors varying with respect to time or with respect to space and time; see Figs. 1a-1b, 4a-4b, 5a-7a; Abstract; para. [0089]-[0090], [0093]-[0098], [0127], [0130]-[0131], [0135], [0138]-[0139]).
Therefore, in view of Feldmeier, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the vehicle lamp system of Ekkizogloy by forming the predetermined light distribution patterns stepwise, since it has been held that selecting from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the level of ordinary skill. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) and MPEP 2143. In this case, since Feldmeier states that smooth/continuous and stepwise light distribution patterns are obvious variants of one another, and selecting between one or the other would have flown naturally to one of ordinary skill in the art as necessitated by the particular design requirements of a given application, in order to ensure a sufficient transition between the light distribution patterns which does not distract the driver.

Response to Arguments
Applicant’s arguments with respect to Claim(s) 1-2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, since the new limitations are addressed by the teachings of Nakashima (US 2017/0050556).

However, Applicant's arguments with respect to Claim 5 have been fully considered but they are not persuasive.
Regarding the Applicant’s argument with regards to Ekkizogloy (US 2018/0339645) that “Ekkizogloy, at para. [0018] merely describes that the process can be repeated after a predetermined time interval (step 262 of process 250) altogether, not that the specific pattern of the light distribution can be repeated” and that “While the process may repeat a predetermined light distribution pattern if all the sensors reproduce the same exact signals, Ekkizogloy does not teach or suggest where the predetermined light distribution pattern is repeatedly formed for a predetermined amount of time” (see Applicant’s Remarks, pg. 8), the Examiner respectfully disagrees.
In this case, Ekkizogloy describes in para. [0018]-[0019] and [0021] that one or more processors receive signals generated from each of the cameras 208 and adjust signals applied to one or more of the lamps 206 accordingly, to adjust the lamps’ intensities individually or collectively based on the signals sent by each of the cameras 208 as the vehicle is driven to provide a dynamic (i.e. continuous) adjustment of the intensities as needed. Ekkizogloy explains in par. [0018] that this process is repeated after a predetermined time interval, which therefore causes the light distribution patterns to be continuously produced and adjusted. Since the light distribution patterns are still being emitted as this process is repeated and are emitted again after the conclusion of each repeated process, the amount of time in which each of the light distribution patterns are emitted is directly proportional to the amount of time between each repetition of the process. In other words, the predetermined time interval between each repetition of the process corresponds to the predetermined amount of time in which the light distribution patterns are repeatedly emitted, since the predetermined time interval between each repetition of the process forms a limit on the predetermined amount of time in which the light distribution patterns are formed.
Additionally, the Examiner notes that in general, all light distribution patterns are emitted for a predetermined amount of time, as otherwise they would not exist. Accordingly, since Ekkizogloy’s lamps 206 repeatedly emit light, their light distribution patterns are repeatedly emitted for a predetermined amount of time.
	Therefore, Ekkizogloy discloses “the lamp controller is further configured to control the first lamp to repeatedly form the plurality of predetermined light distribution patterns for a predetermined amount of time”, as recited in amended Claim 5.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609. The examiner can normally be reached Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875